Citation Nr: 0116697	
Decision Date: 06/20/01    Archive Date: 06/26/01

DOCKET NO.  00-12 018A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral chondromalacia of the knees.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from December 1975 to August 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which found that the veteran had not 
submitted new and material evidence to reopen his claim for 
service connection for bilateral chondromalacia of the knees.  

The veteran is incarcerated in a prison facility.  In the 
veteran's substantive appeal received by the RO in June 2000, 
he wrote, "I insist on a face to face hearing with a [Board] 
member here at the [p]rison."  A hearing on appeal must be 
granted when a veteran expresses a desire to appear in 
person.  38 C.F.R. 20.700(a) (2000) (A hearing on appeal will 
be granted if an appellant, or an appellant's representative 
acting on his or her behalf, expresses a desire to appear in 
person.).  The United States Court of Appeals for Veterans 
Claims (Court) has cautioned those who adjudicate claims of 
incarcerated veterans to be certain that they tailor their 
assistance to the peculiar circumstances of confinement.  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Court 
noted, such individuals are entitled to the same care and 
consideration given to their fellow veterans.  Id.  The Board 
concludes that the Court's words of caution regarding VA's 
duty to assist apply with equal force to VA's duty to ensure 
that veterans are afforded their rights of due process 
including the right to a hearing.  However, the law 
specifically states that hearings before the Board may be 
held in one of the following places at the option of the 
appellant:  (a) in Washington, D.C., or, (b) at a VA facility 
having adequate physical resources and personnel for the 
support of such hearings.  38 C.F.R. 20.705 (2000).  There is 
no provision for scheduling a hearing at another location.  
As such, the RO's failure to schedule such a hearing is not a 
violation of VA's duty to assist.  Because the veteran has 
not made a valid hearing request, no withdrawal of his 
request is required for the Board to proceed on this issue.  
See 38 C.F.R. § 20.704(e) (2000).  No remand is required to 
provide the veteran another opportunity to make a valid 
hearing request, especially considering his own statements 
that he serving a life term, making it unlikely that he would 
be able to attend any properly scheduled hearing.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).


FINDINGS OF FACT

1.  In a rating decision dated in September 1979, the RO 
denied service connection for bilateral chondromalacia of the 
knees and notified the veteran of that decision; he did not 
appeal. 

2.  The evidence received subsequent to the RO's final 
September 1979 decision does not bear directly and 
substantially upon the specific matter under consideration; 
is cumulative or redundant; and/or is not by itself or in 
connection with evidence previously assembled so significant 
that it must be considered in order to fairly decide the 
merits of the claim. 


CONCLUSIONS OF LAW

1.  The September 1979 RO decision that denied service 
connection for bilateral chondromalacia of the knees became 
final.  38 U.S.C.A. 7105(c) (West 1991); 38 C.F.R. 20.1103 
(2000)

2.  No new and material evidence has been received, since the 
September 1979 decision of the RO, to reopen the claim of 
entitlement to service connection for bilateral 
chondromalacia of the knees.  38 U.S.C.A. 5108 (West 1991); 
38 C.F.R. 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The December 1975 service entrance examination report shows 
that the veteran's lower extremities were normal.  On 
February 1, 1976 the veteran complained of a painful right 
knee for one week, stating that he hit his knee after falling 
in the shower and that he then hit it on a desk.  He 
complained of swelling and a burning feeling.  Examination 
revealed no swelling or marked edema.  There was tenderness 
over the patellar but no crepitus to touch.  The impression 
was contusion.  In March 1976, the veteran complained of left 
knee pain, off and on for "several years."  He was noted to 
have had an arthrogram as a civilian that reportedly had been 
normal.  It was noted that he had fallen on his knee during 
the first phase (of training) but had had no recent trauma.  
The knee reportedly had been swollen in the past and had 
given out, but there had been no locking.  Examination 
revealed that both knees were intact except for some 
bilateral crepitus and popping.  The assessment was 
chondromalacia.  In May 1976 the veteran was referred to the 
orthopedic clinic with a notation of bilateral chondromalacia 
noted to have existed prior to service.  When seen at the 
clinic in June 1976 it was noted that he had had no injury 
and that he had knee problems that existed prior to 
enlistment.  Reportedly he had had continuous pains since 
boot camp and had to walk with a cane.  Examination revealed 
no laxity.  The assessment was mild chondromalacia which had 
existed prior to service; the veteran was to be referred to a 
medical Board.  

A July 1976 Medical Board Report notes a long history of 
bilateral subpatellar knee pain for as long as the veteran 
could remember.  He indicated that he had participated in 
numerous sports while in high school and experienced 
occasional knee pain during that time.  After enlistment, he 
experienced continued minor difficulties while in recruit 
training and thereafter continued to complain of bilateral 
knee pain associated with any strenuous activity.  Treatment 
during service was unsuccessful and he was unable to perform 
his assigned duties due to chronic, persistent bilateral knee 
pain.  The report notes that there was no documented history 
of injury of either knee since enlistment.  The Medical Board 
concluded that the veteran was unfit for duty by reason of 
physical disability, and that this physical disability, 
diagnosed as bilateral chondromalacia patellae, existed prior 
to entry into active service and was neither incurred in, nor 
aggravated by, a period of active military service.  He was 
recommended for discharge.  The veteran signed a statement 
acknowledging the findings of the Medical Board, indicating 
that he understood his rights to a hearing, and requesting to 
be administratively discharged without any further proceeding 
or compensation.  He was discharged from service in August 
1976.

In a September 1979 rating decision the RO denied service 
connection for chondromalacia of the knees.  That decision 
noted that the veteran gave a history of disability of the 
knees for as long as he could remember, and that the physical 
disability was neither incurred in nor aggravated by the 
veteran's short period of active duty.  The veteran was 
notified of this rating decision in an October 1979 letter.  
He did not appeal.  

In June 1985, the veteran submitted a claim for service 
connection for bilateral chondromalacia.  He stated that this 
disability was aggravated by military service when he had to 
run six miles before breakfast, six miles before lunch, and 
six miles before dinner.  The RO responded with a letter 
reminding him of the previous denial, that he did not appeal 
that decision within one year of the date of that letter,  
and his appeal rights had expired.  The RO also informed the 
veteran that to reopen his claim he would have to submit new 
and material evidence showing that this disability arose in 
or became worse as a result of his military service.  

Shortly thereafter, in July 1985, the veteran submitted 
records of his treatment for injuries resulting from a 
motorcycle accident which occurred in March 1985.  The 
emergency room treatment record showed no acute injuries on 
examination of the extremities.  The remaining records reveal 
treatment primarily for a neck injury with no findings 
regarding the knees.  Although this evidence was submitted to 
supplement the earlier claim, the RO took no action following 
receipt of the additional evidence.  

In July 1998, the veteran submitted another claim for service 
connection for multiple disabilities including deterioration 
of the bone mass of the knees, described as "athlete's 
disease."  He stated that his condition was aggravated 
during service and that he was tricked into signing the form 
in service stating that his injury was not service 
aggravated.  With his claim, he submitted private records of 
his treatment from January to April 1998 primarily showing 
treatment for a psychiatric disorder.  There were no findings 
in these records regarding his knees.  In a March 1999 rating 
decision, the RO found that the evidence was not new and 
material to reopen the claim for service connection for 
chondromalacia of the knees.

The veteran continued to claim that his chondromalacia of the 
knees was related to his service.  In a December 1999 
statement, he referred to a March 1976 service medical record 
in which he purportedly related a history of knee surgery 
prior to service, and argued that he had never made such a 
statement.  He also requested a copy of his claims file so 
that he could obtain a statement from a doctor at the prison 
showing that his knees had never been operated on and showed 
no scars on either knee.  

The RO also attempted to obtain records of the veteran's 
current treatment from the prison facility where he indicated 
he had been incarcerated, pursuant to the veteran's claim for 
service connection for post-traumatic stress disorder.  These 
records were not obtained because the facility holding the 
records indicated that a processing fee would be applied.  
The RO informed the veteran that VA was not authorized to 
provide payment for records.

In March 2000, the veteran filed a notice of disagreement 
with the March 1999 rating decision.  Submitted with this 
notice of disagreement were copies of selected pages from his 
service medical records, which he annotated, purporting to 
show that he never made any statement that his knee disorder 
preexisted service.  These include copies of his examination 
at entry into service, and a February 2000 physician's 
progress note showing treatment for complaints of pain and 
locking of the left knee, that he favored the right knee, and 
a notation that there were "no visible operative type scars 
noted" on examination of the knees.  It was also noted that 
the complaints of pain were compatible with mild degenerative 
joint disease and that an X-ray of the knees was normal.  The 
veteran also highlighted several service treatment records 
wherein he related a preservice history of knee pain.  One of 
these, dated in March 1976, shows a notation that the veteran 
had had an arthrogram as a civilian.  This appears to be the 
same document which the veteran alleged falsely showed a 
history of surgery on the knee prior to service.  He stated 
that he never made any statements during service regarding a 
knee injury or surgery prior to service, and any such 
notations in the treatment records were therefore false.  
Finally, he also submitted a copy of his Medical Board Report 
and the form he signed in service acknowledging the findings 
of the Medical Board.  He argued that he never would have 
signed the form if he had read it and that the contents of 
the form were never explained to him.

In June 2000, the veteran submitted a substantive appeal in 
which he reiterated his contentions, citing several 
regulations on service connection, and argued for application 
of the rule affording the veteran the benefit of the doubt. 

Legal Criteria

Service connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.

A veteran is presumed to have been in sound condition when 
enrolled for service, except for any disease or injury noted 
at the time of enrollment.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  The veteran's reported history of the preservice 
existence of a disease or injury does not constitute notation 
of such disease or injury, but is considered with all other 
evidence in determining if the disease or injury preexisted 
service.  The presumption of soundness can be rebutted if 
clear and unmistakable evidence demonstrates that the disease 
or injury existed prior to enrollment and was not aggravated 
by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.

For compensation purposes, the term "aggravation" has 
specific meaning, based on the controlling statute and 
regulation and judicial interpretation of the relevant law.  
A preexisting disease or injury will be presumed to have been 
aggravated by service only if the evidence shows that the 
underlying disability underwent an increase in severity.  
Townsend v. Derwinski, 1 Vet. App. 408 (1991); 38 C.F.R. 
§ 3.306(a).  A flare-up of symptoms, in the absence of an 
increase in the underlying severity, does not constitute 
aggravation of the disability.  Hunt v. Derwinski, 1 Vet. 
App. 292, 296-7 (1991).  Evidence of the veteran being 
asymptomatic on entry into service, with an exacerbation of 
symptoms during service, does not constitute evidence of 
aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 
(1991).  If the disorder becomes worse during service and 
then improves due to inservice treatment to the point that it 
was no more disabling than it was at entrance into service, 
the disorder is not presumed to have been aggravated by 
service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

Finality and reopening claims

The law grants a period of one year from the date of the 
notice of the result of the initial determination for the 
filing of a notice of disagreement.  If a statement of the 
case is issued, a substantive appeal must be filed within one 
year from the date of the notice of the result of the initial 
determination or within sixty days, whichever is later.  A 
determination on a claim by an agency of original 
jurisdiction of which the claimant is properly notified is 
final if the appeal is not perfected by the filing of a 
timely notice of disagreement and a timely substantive 
appeal.  38 U.S.C. 4005 (c)(1976) (38 U.S.C.A. § 7105 (West 
1991)); 38 C.F.R. §§ 19.153 (1979); 20.302, 20.1103 (2000).  


A final and binding decision shall not be subject to revision 
on the same factual basis except as provided by regulation.  
See 38 C.F.R. § 3.105 (2000).  If new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108; 
Hickson v. West, 12 Vet. App. 247 (1999).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156(a).  In Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  In Kutscherousky v. West, 12 
Vet. App. 369 (1999) the Court held that the prior holdings 
in Justus and Evans that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Analysis

The VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the Act shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  See 38 U.S.C. § 5103A(f).  As the 
veteran did not timely appeal the September 1979 rating 
decision, denying service connection for chondromalacia of 
the knees, that determination became final.  38 U.S.C.A. 
7105(c); 38 C.F.R. 20.1103.  The basis of that decision, 
which essentially was a reflection of the findings of the 
Medical Board in service, was that chondromalacia of the 
knees preexisted service and was not aggravated by active 
service.  To the extent, if any, that the VCAA applies in 
respect to an application to reopen a previously denied 
claim, it is noted that the RO provided the veteran and his 
representative copies of the rating decision from which this 
appeal ensued and an explanatory letter.  Additionally, the 
RO forwarded a copy of the claims folder to the veteran at 
his request.  The RO also attempted to obtain correctional 
facility medical records and eventually provided the veteran 
with a statement of the case reflecting the law and 
regulations regarding service connection and finality, and 
explaining the type of evidence that would support reopening 
of the claim.  Thus, if there is any duty to notify and 
assist the veteran in his attempt to reopen his claim, it has 
been satisfied.  

Subsequent to the unappealed September 1979 rating decision, 
the veteran submitted copies of his service medical records.  
This is not new evidence, having been previously considered 
by the RO in the September 1979 decision.  The only new 
evidence is the private records of treatment following his 
motorcycle accident in March 1985, and the records of his 
treatment in prison.  As previously noted, the March 1985 
treatment records contain no findings regarding his knees.  
As such, these records are not relevant to the issue of 
whether a knee disorder was incurred in or aggravated during 
service.  Nor are the records of his psychiatric treatment 
relevant to this issue.  The only new evidence submitted 
which addresses the veteran's knee disorder is the February 
2000 report of the a physician who noted the veteran's 
current complaints, that his reported pain was compatible 
with degenerative joint disease although such was not shown 
by X-ray, and that there was no visible operative type knee 
scar.  While this evidence does discuss the veteran's knees, 
his veteran's current physical condition, about 25 years 
after service, is not relevant to the status of his knees 
during service.  Moreover, the fact that the veteran did not 
have surgical scars on the knees does not show that he did 
not have a preexisting knee disorder, only that he apparently 
had not had surgery to the knees.  The basis of the veteran's 
argument appears to be that he was denied service connection 
because the service medical records erroneously reported a 
history of surgery to the knees; however, the record 
identified by the veteran reflects a history of an arthrogram 
as a civilian.  An arthrogram is a radiologic procedure and 
not surgery.  Therefore, proof that the veteran did not have 
knee surgery prior to service is irrelevant to the issue of 
whether a knee condition was incurred or aggravated during 
service.  The additional medical evidence does not tend to 
show that any current knee disability had its onset during 
service, that a preexisting knee disability underwent a 
permanent increase in severity during service, or that a 
current knee disability is otherwise related to service.  See 
38 C.F.R. 3.303, 3.306.  

In sum, the evidence received subsequent to the RO's 
September 1979 denial consists primarily of irrelevant 
evidence of the veteran's current medical condition.  As 
such, it is not new and material and the claim is not 
reopened.  38 U.S.C.A. 5108, 7105(c).  The veteran's 
contention that service connection is warranted because his 
chondromalacia of the knees was either incurred or aggravated 
during service was the basis of his original claim.  Although 
the additional evidence is not described in detail in the 
statement of the case, the documents containing the February 
2000 medical record entry pertaining to the knees is filed in 
the claims folder beneath the statement of the case and 
appears to have been included in the statement of the case 
reference to "evidence submitted in connection with the 
current claim...."   

The veteran now presents argument to the effect that the 
medical records in service are false, that he never related 
to anyone a prior history of knee trouble, that the 
presumption of soundness at entry was never rebutted, and 
that service connection is warranted as on the basis of 
direct incurrence of a knee disability during service.  The 
issue before the Board at this time is whether new and 
material evidence has been submitted to reopen the claim.  
The veteran's argument is not sufficient to reopen the claim 
since he basically claimed in 1979 that he had incurred some 
type of bone disease of the knees in service.  To the extent, 
if any, that the veteran believes there was clear and 
unmistakable error in the 1979 rating decision, he should 
raise that matter before the RO.  

The Board views its discussion as sufficient to inform the 
veteran and his representative of the evidence necessary to 
reopen his previously denied claim, and to explain why his 
current attempt to reopen his claim fails.  Graves v. Brown, 
9 Vet. App. 172, 173 (1996).  The benefit of the doubt 
doctrine does not apply where an appellant has not fulfilled 
the threshold burden of submitting new and material evidence 
to reopen a finally disallowed claim.  Annoni v. Brown, 5 
Vet. App. 463, 467 (1993). 



ORDER

No new and material evidence sufficient to warrant reopening 
a claim of entitlement to service connection for bilateral 
chondromalacia of the knees has been submitted.




		
	JANE E. SHARP
	Member, Board of Veterans' Appeals


 

